Mr. Justice Wall delivered the opinion op the Court. The appellant moved to set aside a judgment by confession upon the ground that he did not sign the promissory note which contained a power of attorney to confess a judgment. An issue was submitted to a jury as to the genuineness of the note and the finding was for the plaintiff. Judgment was entered accordingly from which this appeal is prosecuted. The main question argued and the only important question in the case is one of fact, i. e., whether the note was signed by the appellant. There was a sharp conflict in the evidence on this point, and the jury were compelled to reconcile the testimony, if possible, and if not to determine which witnesses were the more worthy of credence. We think there is no ground whatever for interference on our part as to this issue. It is objected that the court improperly excluded some testimony. The character of the excluded evidence is not clearly stated in the brief or in the abstract but on referring to the record it consists of certain parts of the cross-examination of the appellee which were ruled out because not proper cross-examination. We think no error was committed in this respect. It is also urged that the instructions for plaintiff were faulty, and that the case of appellant was prejudiced thereby. We find nothing in these instructions calling for serious objection, and when they are considered in connection with those given at the instance of appellant it seems quite clear the latter has no just cause of complaint. To repeat, the chief question in the case was whether appellant signed the note. This was fairly submitted to the jury and, in view of the conflicting nature of the proof, their conclusion must be accepted as a final solution of the controversy. The judgment will be affirmed.